Citation Nr: 1632540	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-25 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for post-traumatic arthritis of the metatarsophalangeal joint of both great toes.

2.  Entitlement to an initial compensable rating for hammer toe of the right second toe.

3. Entitlement to an initial compensable rating for hammer toe of the left second toe.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, a June 2013 rating decision granted an increased rating for post-traumatic arthritis of the metatarsophalangeal joint of both great toes and assigned a 20 percent rating effective from August 2010.  As this rating is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2015, the Board remanded this case for further development.  The Remand requested the RO to obtain VA examination reports that were purportedly done in August 2010, request copies of medical records and any decision from the Social Security Administration (SSA), obtain medical treatment records since August 2011, and obtain a new VA podiatric examination.  In a June 2015 notice, the RO requested the Veteran to complete and return VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information, in order to obtain the missing examination reports and pertinent medical records.  The RO sent a final notice requesting this information in November 2015.  

Regarding the SSA records, in a July 2015 notice the RO notified the Veteran that medical records from SSA did not exist and were unavailable.  The Veteran responded that he had never applied for or received SSA disability compensation and, thus, no records would exist.  Regarding updated VA medical records, the Board notes that medical records from Durham VA medical center dated March 2013 to July 2015 have been associated with the claims file.  In July 2015, the Veteran notified the RO that he had not been treated at any VA facility for his toes or feet and that his only exposure to a VA facility was the Durham VA medical center.  In addition, in a November 2015 report of general information, the Durham VA medical center contacted the RO and stated that the Veteran had only been seen at their facility since March 2013.  Regarding the August 2010 VA examinations, in the November 2015 final notice the RO notified the Veteran that the Durham and Salisbury VA medical centers could not locate any medical records pertaining to those examinations and that any further attempts to obtain the records would be unsuccessful.  Thereafter, the Veteran's representative contacted the RO and informed them that the August 10, 2010 examination was not conducted at a VA facility, but was contracted out to another medical facility.  In addition, the representative stated that the Veteran had requested the medical records directly from that facility and requested a thirty-day stay in order to provide the records.  The Board notes that the records have not been received.  Lastly, the RO obtained a new VA examination that occurred in July 2015.  The Board has reviewed the examination report and finds that it is adequate.  

Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. Prior to August 21, 2011, the service-connected disorders of the feet were productive of no more than moderate injury of either foot; the disorders were not productive of painful motion, edema, weakness, atrophy of the musculature, heat, redness, or instability; there was no functional impairment limiting bilateral great toe motion, and weight and non-weight bearing examinations of the Achilles tendon were normal; and, the Veteran's feet symptoms and pain were relieved by orthotic shoes.

2. At no time during the period on appeal have the Veteran's service-connected foot disorders been manifested by hammer toe of all toes.

3. As of August 21, 2011, the service-connected disorders of the feet are productive of severe foot injury of each foot; the disorders are manifested by symptoms including constant pain in both feet and toes, limitations in foot wear including use of orthotic shoes, symptoms and pain not relieved by orthotic shoes, a chronically compromising weight bearing foot condition, disturbance of locomotion and interference with standing, with significantly limited functional ability during flare-ups or when the feet are used repeatedly over a period of time.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for post-traumatic arthritis of the metatarsophalangeal joint of both great toes prior to August 21, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.26, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5276-5284 (2015).

2. The criteria for an initial compensable rating for hammer toe of the second toe of the right foot, prior to August 21, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.26, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5276-5284 (2015).

3. The criteria for an initial compensable rating for hammer toe of the second toe of the left foot prior to August 21, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.26, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5276-5284 (2015).

4. The criteria for a rating of 30 percent, but not higher, have been met for the combined disability of post-traumatic arthritis of the metatarsophalangeal joint of the right great toe and hammer toe of the second right toe, as of August 21, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.26, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5284 (2015).

5. The criteria for a rating of 30 percent, but not higher, have been met for the combined disability of post-traumatic arthritis of the metatarsophalangeal joint of the left great toe and hammer toe of the second left toe, as of August 21, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.26, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice as to the underlying service connection claim for post-traumatic arthritis of the metatarsophalangeal joint of the bilateral great toe.  As the appeal of the rating is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the last readjudication in the January 2016 supplemental statement of the case. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  VA afforded the Veteran a VA examination in July 2015, which included the appropriate findings to allow for a fair adjudication of the appeal, and thus the examination was adequate.  Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claims for increased initial ratings.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claim

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

In cases where a veteran has a 0 percent rating for a musculoskeletal disability, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran asserts that a higher initial rating is warranted for the service-connected residuals of post-traumatic arthritis of the bilateral great toe and hammer toe of the bilateral second toe.  The RO rated the Veteran's post-traumatic arthritis of the bilateral great toe under Diagnostic Code (DC) 5010, and assigned a 20 percent rating as of August 20, 2010 pursuant to DC 5003 (degenerative arthritis).  In addition, the RO rated the Veteran's bilateral hammer toe under DC 5282 (hammer toe), and assigned a non-compensable rating.  38 C.F.R. § 4.71a (2015).

Under DC 5003, degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). 

Under 38 C.F.R. § 4.71a, DC 5282, covering hammer toe, a 0 percent rating is warranted for single toes and a 10 percent rating is warranted for all toes, unilateral without claw foot.

Under DC 5284, other foot injuries, a 10 percent rating is assigned for moderate disability, a 20 percent disability rating is assigned for moderately severe disability, and a 30 percent is assigned for severe disability.  A 40 percent rating is assigned when the evidence establishes a foot injury with actual loss of the use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  Words such as "moderate," "severe and "moderately severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

The "amputation rule" set forth at 38 C.F.R. § 4.68 (2015) provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  The regulation elaborates that, for example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under DC 5165. 

Factual Background

The Veteran asserts that his service-connected bilateral great toe warrants an initial rating higher than 20 percent.  The Veteran further asserts that his service-connected hammer toe of the second toe of both feet warrants an initial compensable rating.  Both of these service-connected disabilities resulted from actual in-service injuries to the feet.

Specifically, in an April 2012 Notice of Disagreement, the Veteran stated that the rating guidelines are not fair as they did not properly evaluate his condition.  In July 2015 statements, the Veteran asserted that for forty years his second toes have done the work of both great toes affecting his balance, movement and ability to walk without a noticeable limp.  In addition, he stated that he had constant and severe pain in both feet, and atrophy and limitation of motion are constant issues.  Further, the Veteran stated that the use of orthotics had not helped and there was "almost complete atrophy of the metatarsal pad due to the joint replacement surgery involving the great toes.  

Documented manifestations of the Veteran's bilateral post-traumatic arthritis and hammer toe of the right and left second toes include several X-ray and VA examination reports.  April 2011 VA medical records show that the Veteran underwent X-rays of his left foot.  The X-rays revealed "tract sclerosis of the DIP of the second digit."  The Board notes that the Veteran was not afforded an X-ray of his right foot prior to the April 2011 VA examination.  The physician noted changes in bone trabecular pattern of the proximal phalanx of the first digit and distal metatarsal head.  The physician further noted that the changes were more consistent with "gouty type" arthritis, but other considerations included chronic osteomyelitis.    

An April 2011 VA examination report shows that the Veteran reported pain in both feet and ankles which occurred constantly.  The pain was reported to travel all over the feet and was described as aching and sharp.  On a scale to ten, the Veteran reported the pain level at seven, but that he can function without medication.  At rest, the Veteran reported pain and stiffness but no weakness, swelling or fatigue.  The examiner found evidence of abnormal weight bearing for both feet including: callosities located at right foot second digit proximal interphalangeal with tenderness; and, bilateral foot tenderness second digit distal interphalangeal (DIP) and proximal interphalangeal (PIP) joint.  The examiner also found tenderness located over the bilateral metatarsophalangeal (MTP) first digit joint, and second digit DIP and PIP joint bilaterally.  Examination of the feet did not reveal any signs of unusual shoe wear pattern or breakdown, tenderness, painful motion edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  The examiner noted active motion in the MTP joint of the left great toe.  A weight bearing examination of the Achilles tendon was normal for the right and left foot.  A non-weight bearing examination of the Achilles tendon was also normal for the right and left foot.  The examiner did not find the following conditions: pes planus; pes cavus; hammer toes; Morton's metatarsalgia; hallux valgus; or hallux rigidus.  The examiner did find that the Veteran had limitations with standing and walking over sixty minutes, and that his condition required corrective shoes.  In addition, the symptoms and pain were relieved by corrective shoe wear.  The examiner concluded that occasional pain in left foot first MTP did not limit the Veteran's walking or standing.

An August 2011 X-ray of the feet examined the Veteran's bilateral great toes, but not the bilateral second digit toe.  The X-ray examination revealed degenerative changes in the first MTP joint with extensive subchondral cystic changes in the left foot with similar findings for the right foot.  The physician noted that superimposed inflammatory arthroplasty such as gout must be in the differential diagnosis.  The Veteran underwent another series of X-rays in July 2015.  The physician found moderately severe osteoarthritis changes in both right and left first MTP joints.  

During an August 21, 2011 VA examination, the Veteran reported pain in both feet with an average pain level of eight on a scale to ten.  The pain was described as burning, aching and sharp and exacerbated by physical activity.  The Veteran reported that he experienced pain and stiffness while standing.  He did not report weakness, swelling or fatigue while walking. The Veteran also reported that nothing helped relieve the pain including pain medication.  The examiner did not find any signs of abnormal weight bearing, breakdown, callosities or any unusual shoe wear pattern.  The examiner noted that the Veteran required corrective shoes for ambulation.  Examination of the right and left foot revealed painful motion and tenderness.  Examination of the right and left foot did not reveal edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness or instability.  There was no active motion in the MTP joint of the right or left great toe.  Palpation of the plantar surface of the feet revealed no tenderness.  Weight bearing examination of the Achilles tendon was normal on the right and left.  Non-weight bearing examination of the Achilles tendon was also normal on the right and left.  The examiner did not find the following conditions: pes planus; pes cavus; Morton's disease; hallux valgus; or hallux rigidus.  The examiner noted that the Veteran had limitations with standing and walking such that he was able to stand for only fifteen to thirty minutes.  The examiner further noted that the Veteran required orthopedic shoes but that such shoes did not relieve the pain and symptoms.  Lastly, the examiner noted that the Veteran's conditions did not affect his usual occupation and that the effects of the conditions on his daily activity included the inability to stand or walk distances, exercise, and constant pain in both feet.

A July 2015 VA examiner diagnosed the Veteran with post-traumatic arthritis, MTP joint of great bilateral toes.  The VA examiner also diagnosed the Veteran with hammer toe, left second toe, and hammer toe, right second toe.  The hammer toe disabilities were found to be secondary to the service-connected bilateral great toe disabilities.  The Veteran reported constant pain in both feet and toes.  Pain was described as being an average of seven to eight on a scale to ten.  The Veteran also reported limitations with his foot wear such that he had to wear sandals most of the time as he found orthotics painful.  The Veteran did not report flare-ups.  The examiner did not find extreme tenderness of the plantar surfaces, decreased longitudinal arch height of both feet on weight-bearing, objective evidence of marked deformity, or marked pronation of both feet.  The weight-bearing line was found to not fall over, or medial to, the great toe.  In addition, the examiner did not find inward bowing of the Achilles tendon or inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  The Veteran was found to have metatarsalgia but not Morton's neuroma or hallux valgus.  The examiner noted normal range of motion in the Veteran's toes with no tenderness to palpation in his feet or toes and no edema.  The foot conditions were found to be moderately severe and to chronically compromise weight bearing.  Functional loss and limitation of motion were caused by pain on weight-bearing and disturbance of locomotion and interference with standing.  The examiner also found that functional loss and limitation of motion were caused by pain, weakness, fatigability and incoordination.  These conditions were further found to significantly limit functional ability during flare-ups or when the feet were used repeatedly over a period of time.  Lastly, the examiner found pain limiting activities included walking more than 10 minutes, standing more than 5 minutes, and being unable to run.

In October 2015, an addendum was issued to the July 2015 VA examination.  The addendum clarified that the Veteran did not have pes planus, and that pes planus section of the examination template was filled in error. 

Legal Analysis

The Board will first address the period prior to August 21, 2011.  After reviewing the evidence, and for the reasons explained below, the Board finds that the Veteran is properly rated under the provisions of 38 C.F.R. § 4.71a, DC 5003 and 5010 (for degenerative arthritis) for his bilateral great toe disabilities prior to August 21, 2011, and that a rating in excess of 20 percent is the highest rating available pursuant to that diagnostic code.  In addition, the Board finds that the Veteran's service-connected hammer toe of the bilateral second toe are properly rated under the provisions of 38 C.F.R. § 4.71a, DC 5282 (hammer toe) prior to August 21, 2011, and that a compensable rating is unavailable under that diagnostic code.

Initially, the Board has considered whether the Veteran's service connected conditions warrant an increased rating under any of the diagnostic codes pertaining to the foot, including DCs 5276-5281 and 5283.  38 C.F.R. § 4.71a (2015).  The Board finds that DC 5276 (pes planus), 5277 (bilateral weak foot), 5278 (claw foot/pes cavus), 5279 (Morton's disease), 5280 (hallux valgus), 5281 (hallux rigidus), and 5283 (malunion or nonunion of the tarsal or metatarsal bones) are not applicable because the evidence does not show that the Veteran's foot conditions have been manifested by these disabilities at any time during the appeal period.  Additionally, to the extent that the bilateral great toe disability may be considered analogous to hallux valgus, hallux rigidus, or hammer toe, Diagnostic Codes 5280-82 do not provide disability ratings in excess of 20 percent.  Therefore, with regard to his bilateral great toe disability, an increased rating is not warranted under either of those diagnostic codes.   

The Board has also considered the rating criteria under DC 5284 (other foot injuries).  In evaluating the claim under this diagnostic code, the Board finds probative the April 2011 examiners finding that the Veteran's symptoms were not manifested by painful motion edema, weakness, atrophy of the musculature, heat, redness or instability.  In addition, the April 2011 examiner found that weight and non-weight bearing examinations results for the Achilles tendon were normal.  Most importantly, the examiner found that the Veteran's symptoms, including pain, were relieved by orthotic shoes and he could function without medication.  In consideration of this evidence, the Board finds that, prior to August 21, 2011, the severity of the Veteran's bilateral great toe disabilities more nearly approximate a moderate foot injury under this diagnostic code.  

In addition, the Board has also considered whether combining the Veteran's service-connected bilateral great toe and hammer toe disabilities would warrant a higher rating under DC 5284 prior to August 21, 2011.  However, the Board finds that the April 2011 examination encompassed the symptoms for both of these disabilities including pain and functional use.  Accordingly, the Board finds that the Veteran's service-connected feet disabilities are properly rated under their current diagnostic code provisions during this period on appeal. 

Pursuant to the provisions of 38 C.F.R. § 4.71a, DC 5282 (hammer toe), a non-compensable rating is assigned for single toes, and a 10 percent disability rating is warranted when all toes are affected on one foot, without claw foot.  38 C.F.R. § 4.72, DC 5282 (2015).  It is not in dispute that the Veteran has only been diagnosed, and is only service-connected for, hammer toe of the second bilateral toe.  Therefore, the Board finds that, prior to August 21, 2011, the highest rating available under this diagnostic code for the service-connected hammer toe of the second bilateral toe is a non-compensable rating.

Additionally, as the service-connected bilateral great toe is already rated under DC 5003 and 5010, the Board must apply the most appropriate code in order to avoid pyramiding.  38 C.F.R. § 4.14 (2015).   Thus, a separate rating under DC 5003 and 5010 for the hammer toe disabilities would constitute impermissible pyramiding as the symptomatology of the Veteran's service-connected foot disabilities overlap.  In any event, the evidence of record only includes X-ray evidence of arthritis in the second left toe.  Thus, the evidence of record precludes a rating under DC 5003 as there is no X-ray evidence of arthritis involving the two minor bilateral second toe joints.

Accordingly, the service-connected hammer toe disabilities are properly rated under DC 5282.  

In sum, prior to August 21, 2011, the Board finds the Veteran's combined foot disabilities more nearly approximate a moderate foot injury.  In consideration of these findings, the highest rating possible under DC 5284 is 10 percent for each foot prior to August 21, 2011.  Therefore, during this period on appeal, the Board finds that a rating under DC 5284 is not more appropriate or advantageous than the current 20 percent rating under DC 5003.  

However, the Board finds that during the August 21, 2011 VA examination the combined effects of the Veteran's bilateral foot injuries were shown to be considerably worse.  During the August 2011 VA examination, the Veteran reported constant pain in both feet and toes and pain was described on average as seven to eight on a scale to ten.  Most probative is the finding that both pain medication and orthotic shoes no longer provided the Veteran relief from his symptoms including pain that was described as burning, aching and sharp, and exacerbated by physical activity.  In addition, the Veteran's limitations with standing and walking decreased from sixty minutes at the April 2011 examination, to fifteen to thirty minutes during the August 2011 examination.  

During, the July 2015 VA examination, the examiner found the Veteran's bilateral great toe condition to be moderately severe.  Although the examiner's use of this term is not dispositive of the issue, the Board finds it instructive.  Additionally, the examiner noted that the Veteran's limitation of motion decreased from fifteen to thirty minutes to five to ten minutes.  Accordingly, based on these symptoms and the medical examiner's findings, the Board finds that the severity of the cumulative bilateral foot disabilities more nearly approximates a severe foot injury as of August 21, 2011.  

As such, the Board finds that the rating criteria described in Diagnostic Code 5284 (other foot injuries) is more appropriate for rating the Veteran's service-connected disabilities that resulted from actual injuries to the feet.  38 C.F.R. 4.71a (2015); see Yancy v. McDonald, 27 Vet.App. 484, 493 (2016).  Thus, as of August 21, 2011, the Board finds that the combined symptoms of the Veteran's bilateral great toe disability and hammer toe of the second bilateral toe meet the criteria for a 30 percent rating, but not higher, pursuant to DC 5284, each foot being rated separately.  A higher 40 percent rating is not warranted as there has been no documented actual loss of use of either foot.  38 C.F.R. § 4.71a, DC 5284.

The Board has also carefully reviewed and considered the Veteran's statements regarding the severity of his bilateral great toe condition.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The statements reinforce descriptions of the Veteran's foot pain and discomfort.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal.  The medical evidence also largely contemplates the Veteran's descriptions of symptoms.  In addition, the lay statements are not significantly different from findings in the medical evidence of record and have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In sum, prior to August 21, 2011, the preponderance of the evidence is against the claim for an increased initial rating for either the bilateral great toe disabilities or the hammer toe of the second bilateral toe disabilities, and those claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board also finds that the overwhelming weight of the evidence shows that the Veteran's combined disabilities of the feet have been manifested by symptoms that squarely fit within the 30 percent severe disability rating criteria pursuant to DC 5284.  



Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected foot disabilities were adequately contemplated by the regular schedule rating criteria.  The primary symptoms of the Veteran's service-connected post-traumatic arthritis of the metatarsophalangeal joint of the bilateral great toe are pain and limitation of motion.  Additionally, the primary symptoms of the Veteran's service-connected second bilateral toe disabilities are pain and limitation of motion.  The Veteran's foot disabilities are currently rated under diagnostic codes pursuant to 38 C.F.R. § 4.71a, and diagnostic codes 5003, 5010, 5282 and 5284 based on pain and limitation of motion.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's disorders.  The Board has also considered the combined effects of the related foot injuries and finds that DC 5284 adequately contemplates the collective impact of those disabilities.  Yancy v. McDonald, 27 Vet.App. 484, 495 (2016).  Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which, as described above, are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected disabilities during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating in excess of 20 percent for post-traumatic arthritis of the metatarsophalangeal joint of both great toes for the period prior to August 21, 2011 is denied.

Entitlement to an initial compensable rating for hammer toe of the right second toe of the right foot for the period prior to August 21, 2011 is denied.

Entitlement to an initial compensable rating for hammer toe of the left second toe of the left foot for the period prior to August 21, 2011 is denied.

Entitlement to a rating of 30 percent, but not more, as of August 21, 2011 for post-traumatic arthritis of the metatarsophalangeal joint of the right great toe and hammer toe of the right second toe is granted.

Entitlement to a rating of 30 percent, but not more, as of August 21, 2011 for post-traumatic arthritis of the metatarsophalangeal joint of the left great toe and hammer toe of the left second toe is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


